Hill, C. J.
In a petition to recover damages for malicious prosecution, it was alleged, that the plaintiff was arrested on a warrant sworn out by the defendant, charging him with the offense of cheating and swindling, and was taken before a magistrate, who, after an investigation, dismissed the warrant and discharged him. By amendment it was alleged that since the dismissal of the warrant and the discharge of the plaintiff, and before the filing of the suit for malicious prosecution, a term1 of the superior court of the county, with a grand jury empanelled, had convened and adjourned, without any further prosecution of the crim.inal charge. Held: These allegations were sufficient to show that the prosecution had ended before the filing of the suit for damages, and, when proved as laid, it was error to grant a nonsuit on the ground that the evidence failed to show that the prosecution was ended before the suit for malicious prosecution was commenced. Hartshorn v. Smith, 104 Ga. 237 (30 S. E. 666) ; Page v. Citizens’ Banking Co., 111 Ga. 85 (36 S. E. 418, 51 L. R. A. 463, 78 Am. St. R. 144) ; Woodruff v. Woodruff, 22 Ga. 237. Judgment reversed.
Action, for malicious prosecution; from city court of Oglethorpe —Judge Greer. September 14, 1909.
Argued December 20, 1909.
Decided February 22, 1910.
J ere M. Moore, for plaintiff. Ilixon & Greer, for defendant.